EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Applicant's claim amendments dated 11/05/2021 have the status of claim 18 as both canceled and amended. Examiner assumes this is a typographical error, and that claim 18 should be amended, and not cancelled.
The application has been amended as follows: 
17.	(Canceled)
18.	(Currently Amended) The method of claim 1, wherein the one or more second parameters comprise one or more intents of the user in the second human-to-computer dialog and/or one or more slot values associated with the one or more intents of the user in the second human-to-computer dialog.

DETAILED ACTION
This action is in response to the reply to first action interview office action received 11/05/2021. After consideration of applicant's amendments and/or remarks:
Examiner enters the claim amendments dated 11/05/2021 submitted by Applicant.
Examiner amends claim 18 to address a typographical error.
Examiner withdraws rejections under 35 USC § 103.
Amended claims 1-3, 5, 7-9, 16, 18-26 are allowed.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:

Claims 1-3, 5, 7-9, 16, 18-19, 21-24
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims of the specific steps of: subsequent to the second human-to-computer dialog between the user and the automated assistant, and in response to receipt of a request from the user, retrieving the stored one or more first parameters associated with the first dialog context and the stored one or more second parameters associated with the second dialog context, and causing one or more output components of the same computing device or a difference computing device to generate output based on the retrieved parameters, wherein the output conveys an enumerated list of available past dialog contexts that includes the first and second dialog contexts. These limitations in combination with the other elements recited are not found in the prior art of record.

Claims 20 and 25-26
The primary reason for the allowance of the claims in this case, is the inclusion in all independent claims of the specific steps of: receiving, at one or more of the input components, a request from the user for an enumerated list of past dialog contexts; based on the first dialog context, generating output that conveys the enumerated list of past dialog contexts, wherein the enumerated list conveys at least one or more of the intents of the first dialog context and one or more of the slot values of the first dialog context, as well as at least one or more of the intents of the second dialog context and one or more of the slot values of the second dialog context; and causing the output to be presented at the same computing device or a different computing device operated by the user. These limitations in combination with the other elements recited are not found in the prior art of record.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK D MILLS whose telephone number is (571)270-3172. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAVITA PADMANABHAN can be reached on (571)272-8352. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANK D MILLS/Primary Examiner, Art Unit 2176                                                                                                                                                                                                        December 16, 2021